[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________  ELEVENTH CIRCUIT
                                                            JUNE 22, 2005
                             No. 04-13583                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                    D.C. Docket No. 04-00007-CR-CG

UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

     versus

JOHN SHANNON WELCH,

                                                     Defendant-Appellant.

                      __________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                      _________________________

                             (June 22, 2005)

                    ON REMAND FROM THE
              SUPREME COURT OF THE UNITED STATES

Before ANDERSON, CARNES and PRYOR, Circuit Judges.

PER CURIAM:
      This appeal of John Shannon Welch regarding the propriety of his 70-month

sentence for conspiracy to possess with intent to distribute methamphetamine is on

remand from the Supreme Court of the United States for further consideration in

the light of United States v. Booker, 543 U.S. —, 125 S. Ct. 738 (2005). See

Welch v. United States, — U.S. —, 125 S. Ct. 1997 (2005). We previously

affirmed Welch’s sentence. United States v. Welch, No. 04-13583 (Dec. 29,

2004). After reconsideration, we vacate Welch’s sentence and remand for

resentencing.

      The government admits that the district court committed constitutional error

under Booker when it enhanced Welch’s sentence, under Sentencing Guidelines

the court considered to be mandatory, based on a fact not found by a jury or

admitted by Welch. We will affirm Welch’s sentence, however, if the error was

harmless. United States v. Paz, 405 F.3d 946, 948 (11th Cir. 2005).

      Constitutional error is only harmless if it is “clear beyond a reasonable

doubt that the error complained of did not contribute to the sentence obtained.”

Id. A careful review of the record reveals no clear evidence that the error did not

contribute to the sentence. Accordingly, we vacate Welch’s sentence and remand

for recentencing.

      VACATED and REMANDED.

                                         2